Citation Nr: 1700702	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  07-38 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to August 1992.

This matter comes before the Board of Veterans Appeals (Board) from the June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran appeared and testified at a March 2009 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This matter was previously remanded by the Board in September 2009, April 2011, July 2014, and March 2015.  The Board issued a decision on the merits in December 2015, in pertinent part denying service connection for a right knee disability.  The Veteran subsequently appealed this decision to the Court of Veterans Claims (Court).  In September 2016, the Court vacated the Board's December 2015 decision denying entitlement to service connection for a right knee disability and issued an Order granting a Joint Motion for a Partial Remand. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Court remanded this matter to obtain an adequate opinion regarding the nature and etiology of the Veteran's right knee condition, to include whether or not his knee condition is related to his service connected foot disabilities. 

All of the Veteran's VA examination reports have been found inadequate by either the Board or Court.  The July 2011 VA examiner failed to supply an adequate rationale for his opinion; the September 2014 examiner failed to sufficiently address and/or determine the current nature and etiology of the Veteran's right knee disability as well as did not provide an opinion on secondary service connection; and the July 2015 examiner did not find that a chronic knee condition was present, although the record states otherwise, and failed to discuss secondary service connection.

Therefore, a new VA opinion is required to determine the nature and etiology of the Veteran's right knee disability and whether or not this disability is associated with his service connected foot disabilities. 

Accordingly, the case is REMANDED for the following action:
 
1. Forward a copy of the record and this Remand to the VA examiner who conducted the July 2015 VA knee and lower leg examination or, if that examiner is not available, to another qualified VA clinician for an addendum opinion. Additional in-person examination of the Veteran is left to the discretion of the examiner selected. 

The examiner must first identify all diagnosed right knee disabilities present during the period of the claim (from January 2007 to the present), to include, but not limited to, chondromalacia patellae right knee (diagnosed in 1984 as noted at the July 2015 VA examination) and bursitis right knee (diagnosed in 1984 as noted at the July 2015 VA examination).

After reviewing the record, and with consideration of the Veteran's statements, the examiner is asked to address the following with regard to each right knee disability diagnosed during the period of the claim: 

a. Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed right knee disability began in service, was caused by service, or is otherwise related to the Veteran's military service?

b. Is it at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability was caused by his service-connected bilateral foot disabilities, to include pes planus, plantar fasciitis, spur formation, and degenerative arthritis?

c. Is it at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability was permanently worsened (aggravated) by his service-connected bilateral foot disabilities, to include pes planus, plantar fasciitis, spur formation, and degenerative arthritis?

For purposes of these opinions, the examiner should assume the Veteran is a credible historian.

A complete rationale should be provided for all opinions given.

2. If, and only if, a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

3. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

4. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


